 

DATE FILED: November 21, 2018 3:50 PM
DISTRICT COURT, COUNTY OF BOULDER, FILLING ID: 8DEAE9F2BD2C6
COLORADO CASE NUMBER: 2018CV31084
1777 6th Street
Boulder, Colorado 80302

Plaintiff: COMCAST OF COLORADO I, LLC,
a Colorado limited liability corporation

 

Vv.

Defendants: ANDREW J. O’CONNOR, an A COURT USE ONLY A
individual, and MARY E. HENRY, an individual

 

Attorneys for Plaintiff Comcast of Colorado I, LLC
David M. Stauss, #40769

J. Matthew Thornton, #48803 Case No.:
Ballard Spahr LLP
1225 17th Street, Suite 2300 Courtroom:

Denver, Colorado 80202-5596
Telephone: (303) 292-2400
Facsimile: (303) 296-3956

Email: staussd@ballardspahr.com
Email: thorntonj@ballardspahr.com

 

 

 

 

VERIFIED COMPLAINT

 

 

 

Plaintiff Comcast of Colorado I, LLC (“Comcast”), by and through its attorneys, hereby
submits the following Verified Complaint against Defendants Andrew J. O’Connor and Mary E.
Henry and alleges as follows:

JURISDICTION AND VENUE

1. Comcast is a Colorado limited liability company with its principal office located
at 1701 John F. Kennedy Boulevard, Philadelphia, Pennsylvania 19103-2838.

2. Defendants reside in Boulder County.

3. Venue is proper in the District Court of Boulder County under C.R.C.P. 98
because the subject of the action is situated in Boulder County.

4. The Court has jurisdiction over this action pursuant to C.R.S. § 13-1-124 because
the action arises from the ownership, use, or possession of real property situated in this state.
GENERAL ALLEGATIONS

5. Mr. O’Connor resides at 1220 Devonshire Court, Lafayette, Colorado 80026 (the
“Property”).

6. The Property is owned by Mary E. Henry who, based on information and belief, is
Mr. O’Connor’s wife.

7. The Property is located in the Churchill Pointe Subdivision. See Ex. 1 (Churchill
Pointe Subdivision Filing 1 Plat, Page 2 of 2).

8. In 1983, the Churchill Pointe Subdivision “grant[ed] to the City of Lafayette,
State of Colorado, for the perpetual use by the public, the streets, easements and tracts” shown or
described in the Churchill Pointe Subdivision Final Plat (the “Final Plat”). See Ex. 2
(Dedication, Churchill Pointe Subdivision Filing 1 Final Plat, Page 1 of 2).

9. As set forth in the Final Plat, each lot in the Churchill Pointe Subdivision has “a
five foot utility easement along the rear lot line, and five foot easement along the side lot lines
when shown.” See id.

10. _— As illustrated in Table 1, the Final Plat shows a five foot easement along the
Property’s rear lot line and side lot line (the “Easement”). See Ex. 1 (highlights added).
Defendants live on the parcel shaded grey, and the area shaded green is the five foot easement
running along the Property.

Table 1: The Easement

oo
| {8 fo2.00 (Rs oO
$93°39'35'D ~ ‘2, 2S :

 

 

 

 

ey

 

 
Comcast Holds a Cable Franchise from the City of Lafayette

5. Cable companies like Comcast are required by federal law to obtain cable
franchises from municipalities for permission to operate a cable system. Section 621(a)(2) of the
Cable Communications Policy Act of 1984, 47 U.S.C. § 541(a)(2) (“Cable Act”), states in

pertinent part:

(2) Any franchise shall be construed to authorize the construction of a cable
system over public rights-of-way, and through easements, which are within the
area to be served by the cable system and which have been dedicated for
compatible uses, except that in using such easements the cable operator shall
ensure —

(A) _ that the safety, functioning, and appearance of the property and the
convenience and safety of other persons not be adversely affected by the
installation or construction of facilities necessary for a cable system;

(B) _ that the cost of the installation, construction, operation, or removal of such
facilities be borne by the cable operator or subscriber, or a combination of both;
and

(C) _ that the owner of the property be justly compensated by the cable operator
for any damages by the installation, construction, operation, or removal of such
facilities by the cable operator.

6. The Cable Act defines “franchise” as “an initial authorization, or renewal thereof .
.. issued by a franchising authority, whether such authorization is designated as a franchise,
permit, license, resolution, contract, certificate, agreement, or otherwise, which authorizes the
construction or operation of a cable system.”

7. Comcast and its predecessors-in-interest have held a cable franchise granted by
the City of Lafayette since at least February 1, 1983. The cable franchise was renewed in 2001.

8. On December 16, 2016, the City of Lafayette (the “City”) and Comcast again
renewed the Cable Franchise Agreement (the “Agreement”). See Ex. 3 (Cable Franchise
Agreement).

9. The Agreement authorizes Comcast to access “Rights-of-Way” located in the City
to “erect, install, construct, replace, reconstruct, and retain in, on, over, under, upon, across, and
along the Rights-of-Way within the City such wires, cables, conductors, ducts, conduits, vaults,
manholes, amplifiers, pedestals, attachments and other property and equipment as are necessary
to the operation of a Cable System within the City.” See Agreement §§ 1.36, 2.1, 2.2.

10. The term “Rights-of-Way” includes any easement that has been established within
City limits. Jd. § 1.36.
11. ‘In addition to authorizing access to Rights-of-Way within the City, the Agreement
also codifies Comcast’s right to “perform all construction in the Rights-of-Way.” See id. § 10.1.

12. To access the Rights-of-Way, Comcast must first “give notice to private property
owners of work on or adjacent to private property in accordance with City’s Customer Service
Standards[.]” Jd. § 10.13. The City’s Customer Service Standards require Comcast to provide
“reasonable notice” prior to entering upon private premises, with a description of the work to be
performed. /d., Exhibit A § 33.3(c)(7)(iii).

13. The Agreement does not require Comcast to obtain permission from the property
owners or tenants prior to accessing Rights-of-Way, even if located on private property. See
generally Agreement.

The City Notifies Residents of Comcast’s Advanced Fiber Network Project

14.‘ In or around mid-2018, the City notified its residents of Comcast’s plan to launch
an “Advanced Fiber Network Project” (the “Project”), starting in late July 2018 and scheduled to
end in early November 2018. CiTy OF LAFAYETTE, Comcast Advanced Fiber Network Project,
hitps://www.cityoflafayette.com/2190/Comcast-Advanced-Fiber-Network-Project (last visited
Nov. 19, 2018). As noted by the City, Comcast designed the Project to “bring fiber optic
infrastructure deeper into Lafayette neighborhoods which will expand Comcast’s broadband
capacity throughout the City, further increase its network reliability, and support next-generation
speeds for Lafayette residents and businesses.” Jd.

15. The City advised residents that the Project would involve “a combination of
construction in the public right-of-way and public utility easements, installation of new and
upgraded equipment and changes to the network architecture” and made it clear that residents are
“legally required” to allow 24-hour access to public right-of-ways and public utility easements if
located on their properties and to “expect construction crews in the neighborhoods working in
both front, side and backyards.” Jd. Property owners with pets were specifically asked to “make
sure [their] pets are safe and secure during the window provided by Comcast.” Jd.

Defendants Block Comcast’s Access the Easement

16. On October 17, 2018 — several days after Comcast representatives hung a door tag
on the Property providing notice that it would need access to the Easement — workers knocked on
Defendants’ door and politely asked to be let into the backyard.

17. Mr. O’Connor refused to provide access.

18. Later that day, a supervisor approached Mr. O’Connor and again asked for access
to the Easement. Mr. O’Connor again refused.

19. As the supervisor and workers began leaving the Property, Mr. O’Connor got into
his truck, pulled out of his driveway, and accelerated up onto the sidewalk where a Comcast

4
representative was walking back to his vehicle. The worker, an older gentlemen, was not injured
during the incident, but he was visibly upset and shaken up by it.

20. | Comcast later received reports that Mr. O’Conner had threatened to shoot anyone
who ventured on his Property without permission.

21. To avoid further escalating the situation with Mr. O’Connor and to ensure the
safety of its workers, Comcast representatives requested that the Lafayette Police Department
accompany Comcast representatives who were attempting to gain access to the Easement.

22. The Lafayette Police Department (who, incidentally, agreed that Comcast has a
right to access the Easement) explained to Mr. O’Connor that Comcast had an easement on the
Property and that he needed to allow them access to it. Mr. O’Connor continued to refuse access
to the Easement.

23. On October 18, 2018, Mr. O’Connor posted a sign on the front door of the
Property with his and his wife’s signature, stating: “Access denied to our property or backyard at
1220 W. Devonshire Ct. Lafayette, CO 80026.”

Defendants Demand Comcast Pay $10,066 to Access the Easement

24. On October 21, 2018, Mr. O’Connor sent an email to Comcast (as well as a select
number of public officials and media outlets) seeking $10,066.17 in damages for alleged
“harassment, filing a false police report and trespass to private property and injuries to dog.” See
Ex. 4 (Oct. 21 O’Connor Email). Much of Mr. O’Connor’s email is fantastical, but parts of it
confirm important details about the October 17 incident and Mr. O’Connor’s actions in the days
that followed, including that:

° Comcast representatives made numerous requests to access the Easement, all of
which Mr. O’Connor rebuffed;

° Mr. O’Connor locked the gate to his backyard to prevent Comcast representatives
from accessing the Easement;

° Mr. O’Connor used his dog and a “Beware of Dog” sign to intimidate and deter
Comcast representatives from accessing the Easement;

e Mr. O’Connor demanded money from Comcast for access to the Easement,
starting at $1,000 and increasing to over $10,000;

° Mr. O’Connor is denying Comcast access to the Easement, at least in part,
because he mistakenly believes that Comcast does not have an easement on the
Property;

e Mr. O’Connor mistakenly believes that, even if Comcast has an easement, he has

the right to deny them access to it;
5
° Comcast appropriately escalated the situation, first by having supervisors speak
with Mr. O’Connor, and then, after being denied access to the Easement
numerous times, contacting the Lafayette Police Department, whose instruction to
allow Comcast access to the Easement Mr. O’Connor ignored; and

e Mr. O’Connor believes that the issue of whether Comcast has an easement should
be decided by a court.

Id.

25. On October 22, 2018, Mr. O’Connor sent an identical message to Comcast’s
Legal Division, this time by letter. See Ex. 5 (Oct. 22 O’Connor Letter).

26. On October 22, 2018, Daniel Grisim, a Senior Manager for Security at Comcast,
emailed Mr. O’Connor about his complaint, asking for an opportunity to discuss the alleged
incident with him. See Ex. 6 (Oct. 22 Email from Grisim to O’Connor).

27. | Mr. O’Connor declined Mr. Grisim’s request and instead reiterated his demand
for Comcast to pay him $10,066.17, stating that, if Mr. Grisim “[did] not have settlement
authority to pay me $10,066.17 then we will have no further communications.” Jd.

28. Mr. Grisim tried contacting Mr. O’Connor once more, to explain the reasons
Comcast needed access to the Property, which include addressing service issues of Mr.
O’Connor’s surrounding neighbors, but Mr. O’Connor asked Mr. Grisim not to contact him
again. Id.

29. On October 23, 2018, Mr. O’Connor sought a restraining order against Mr.
Grisim and Comcast’s workers. The Court denied Mr. O’Connor’s motion the same day it was
filed. See Ex. 7 (Oct. 23 Order).

30. | Onor around October 25, Mr. O’Connor appeared on television to publicly
discuss his dispute with Comcast, characterizing the company as “an evil empire” and calling for
the public to “stand up” against Comcast. Russel Haythorn, Lafayette homeowner tells Comcast
to buzz off over new fiber optics line, DENVERT (Oct. 25, 2018),
https://www.thedenverchannel.com/news/contact7/lafayette-homeowner-tells-comcast-to-buzz-
off-over-new-fiber-optics-line. Mr. O’Connor also reportedly took to social media to incite
protest from other City residents.

 

31. On November 7, Comcast made a final attempt to access the Easement, but
Mr. O’Connor once again refused to let Comcast onto the Property.

Defendants’ Actions Have and Continue to Irreparably Harm Comcast and Surrounding
Residents

32. | Comcast currently has cable system facilities installed in the Easement at issue in
this case. Comcast seeks to access those cable systems facilities in the Easement pursuant to the
6
project described above. In addition, even absent the above described project, Comcast needs
access to the Easement from time to time for standard maintenance and for service outage calls.

33. Defendants’ continued efforts to deny Comcast access to the Easement could
cause service outages for hundreds of surrounding residents.

34. | Defendants’ actions have resulted in delays to Comcast’s construction efforts in
the area thereby resulting in Comcast incurring additional expenses.

35. | Defendants’ actions also have cost Comcast additional unnecessary expenses such
as having to spend employee time working with the local police department and incurring the
legal expenses associated with the filing of this Complaint.

36. | Comcast faces competition for video, phone, and Internet services which it
delivers over the cable system. Every day of delay in completion of the project impairs
Comcast’s ability to deliver higher levels of service to its customers and prospective customers
in that neighborhood.

FIRST CLAIM FOR RELIEF
(Violation of the Cable Communications Policy Act of 1984)

37. | Comcast incorporates by reference Paragraphs 1 through 38 above.

38. Section 541(a)(2) of the Cable Communications Policy Act of 1984, 47 U.S.C. §
541(a)(2) (“Cable Act”), states in pertinent part:

(2) Any franchise shall be construed to authorize the construction of a cable
system over public rights-of-way, and through easements, which are within the
area to be served by the cable system and which have been dedicated for
compatible uses, except that in using such easements the cable operator shall
ensure —

(A) _ that the safety, functioning, and appearance of the property and the
convenience and safety of other persons not be adversely affected by the
installation or construction of facilities necessary for a cable system;

(B) _ that the cost of the installation, construction, operation, or removal of such
facilities be borne by the cable operator or subscriber, or a combination of both;
and

(C) that the owner of the property be justly compensated by the cable operator
for any damages by the installation, construction, operation, or removal of such
facilities by the cable operator.

39. The Cable Act defines “franchise” as “an initial authorization, or renewal thereof .
. . issued by a franchising authority, whether such authorization is designated as a franchise,

7
permit, license, resolution, contract, certificate, agreement, or otherwise, which authorizes the
construction or operation of a cable system.”

40. The Agreement between Comcast and the City authorizes Comcast to construct or
operate a cable city in the City and, thus, Contract is the holder of a “franchise” under

§ 541(a)(2).

41. Asacable operator under § 541(b)(2), Comcast is entitled to the rights and
protections afforded by the Cable Act.

42. The Rights-of-Way described in the Agreement, which include the dedicated
Easement set forth in the Churchill Pointe Subdivision’s Final Plat, are the types described and
contemplated by § 541(a)(2).

43. Comcast is ready, willing, and able to comply with all provisions and
requirements of §541(a)(2)(A)-(C).

44. Defendants have and continue to deprive Comcast of its legal right to access the
Easement.

45.  Asadirect and proximate result of Defendants’ actions, Comcast has suffered and
will continue to suffer irreparable injury for which it cannot be adequately compensated in
damages. Comcast will continue to suffer irreparable harm unless Defendants are enjoined and
restrained by the Court from preventing Comcast from accessing the Easement.

46. | Comcast has no adequate remedy at law for such injuries, consisting of the loss of
the value of its business investment, business opportunities, reputation and goodwill, resulting in
the loss of benefits and profits to be derived therefrom, and of profits which may not be readily
ascertainable by any legal measure of damage.

SECOND CLAIM FOR RELIEF
(Declaratory Relief)

47. | Comcast incorporates by reference Paragraphs 1 through 48 above.

48. An actual controversy now exists relating to the rights and duties of Defendants
and Comcast concerning access to the Easement. Specifically, Comcast contends that it is
entitled to access the Easement to maintain its cable lines currently located there and to complete
the upgrade project described above.

49. Comcast requests a judicial declaration of the respective rights and duties of
Defendants and Comcast related to access to the Easement.
THIRD CLAIM FOR RELIEF
(Injunctive Relief)

50. | Comcast incorporates by reference Paragraphs 1 through 51 above.

51. The facts described above demonstrate that Comcast has a reasonable probability
of success on the merits of this action.

52. The actions of Defendants described above have caused, and will continue to
cause, irreparable harm to Comcast by denying it its right to access the Easement.

53. | Comcast cannot be adequately compensated in damages for Defendants’
continued effort to block Comcast’s legal right to access the Easement on the Property. Indeed,
if property owners, such as Defendants, could routinely deny access rights to utility easements,
Comcast and other similarly-situated entities would not be able to provide services to consumers,

resulting in public harm.
54. | Comcast does not have a plain, speedy, and adequate remedy at law.

55. The injunctive relief sought by Comcast will not disserve the public interest.
Rather, it is in the public interest to ensure that property owners do not block access to a public
utility easement to the detriment of other consumers.

56. The balance of equities favors the entry of injunctive relief.
57.  Injunctive relief also will preserve the status quo pending a trial on the merits.
PRAYER FOR RELIEF

Comcast specifically requests that judgment be entered as follows:

a. Judgment against Defendants for an award of damages and attorneys’ fees
to Comcast in an amount to be proven at trial;

b. Entry of a preliminary injunction, after a hearing, precluding Defendants
from blocking Comcast’s access to the Easement; and

c. Any other relief the Court deems just and proper.
DATED: November 21, 2018.

BALLARD SPAHR LLP

By: .s/ David M. Stauss
David M. Stauss, #40769
J. Matthew Thornton, #48803

ATTORNEYS FOR PLAINTIFF COMCAST OF

CoLorabo I, LLC

Address of Plaintiff:
1701 John F, Kennedy Boulevard
Philadelphia, Pennsylvania 19103-2838

10
VERIFICATION

STATE OF COLORADO )
) SS.
CITY AND COUNTY OF DENVER )

L 5) (ethan! , of Comcast of Colorado I, LLC, being duly sworn,
depose and state that I have read the foregoing VERIFIED COMPLAINT and state that no one
person at the company has personal knowledge of all of the information stated therein.
However, I have verified the information with Comcast employees, and to the best of my
knowledge, information, and belief, the information included in the VERIFIED COMPLAINT is

true and correct. OC) if —
sf

Jon-Vehmann

STATE OF COLORADO

CITY AND COUNTY OF DENVER
7 ot
Subscribed and sworn to before thisC! “day of November, 2018, by

wn Lehmann

Witness my hand and official seal.

My commission expires: O5/ G3 /- ZoZza..

 

[SEAL]

 

 

 

ELISSA PELLETIER
NOTARY PUBLIC
STATE OF COLORADO
| __-Woranv tp 20184022008. nn

MY COMMISSION EXPIRES 05/28/2022

 

 

 

1]
